DAO Objections and No Objections Compared to Releases
as of 4/24/2020 approx. 5:00pm


BookedOnFelony                    All

Distinct Count of DefendantSPN Column Labels
                                  NO LONGER IN               YES, STILL IN
Row Labels                     CUSTODY: RELEASED              CUSTODY               Grand Total
NO OBJECTION                                  176                          39                      215
OBJECTION                                    1191                        6994                     8185
REVIEW PENDING                                 35                          16                       51
Grand Total                                  1402                        7049                     8451



State lodged "no objection" for 215 distinct defendants.
With Objections lodged and following formal or informal hearings, 1191 defendants were released over objection.

There are 39 defendants to which the State lodged "no objection" that remain in custody.
